Because the filings regarding the application for a stay in this matter were not completed until earlier today and the Justices need time to review these filings, the issuance of the mandate of the United States Court of Appeals for the Fifth Circuit, case No. 17-30397, is administratively stayed through Thursday, February 7, 2019. This order does not reflect any view regarding the merits of the petition for a writ of certiorari that applicants represent they will file.
/s/ Samuel A. Alito, Jr.
Associate Justice of the Supreme
Court of the United States